Title: Thomas Jefferson to John Barnes, 22 March 1814
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir  Monticello Mar. 22. 14.
          In August last I recieved from mr Rembrandt Peale 2. or 3. pieces of Agate which had been purchased for
			 me, by some person in France, who says I desired him to purchase them while I was resident in France. I have totally forgotten it, & his name subscribed in his letter to me (now inclosd) being in illegible characters, I am unable to make out who it was who after so long an interval was so kind as to think of me, altho’ I had so long ago left the country. but he called on Genl Armstrong, left the articles with him, and he writes me that the General was so kind as to reimburse him their cost, which was 40. francs. this last circumstance is that alone which occasions my troubling you at present. it is to ask the favor of you to call on
			 the General and refund to him whatever the amount is in our money, and to return him in my name a thousand cordial thanks for this kindness. the delay needs explanation. the articles were sent by the Genl in a box of books to the Pensylva Academy of fine arts  in which they remained unnoticed, when mr R. Peale discovered & forwarded them to me. Genl Armstrong’s absence at the time on the frontiers occasioned my postponing the subject till his return, since which it had escaped my memory. with my respects to him be pleased to accept the assurance of my constant esteem.
          Th:
            Jefferson
        